internal_revenue_service number release date index number ----------------------------------------- --------------- -------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-112266-07 date date legend x -------------- ----------------------------- date1 --------------------- date2 ----------------------- state -------------- dear ------------- this letter responds to a letter dated date submitted by x’s authorized representative on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated on date1 under the laws of state and on or about that time elected to be an s_corporation on date2 x engaged in an event that terminated x’s s_corporation_election in connection with this event on date2 x also may have created a second class of stock and this would have terminated x’s s_corporation_election had the election not already terminated on date2 x represents that it did not intend to terminate its s_corporation_election and that it has consistently filed its tax returns consistent with its treatment as an s_corporation as soon as x discovered the terminating event x initiated corrective action in order to plr-112266-07 once again become a small_business_corporation in addition x eliminated the possible second class of stock x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1362 provides that if an election under sec_1362 by any sec_1362 provides that an election under sec_1362 shall be sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines the term small_business_corporation as a domestic_corporation which is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination was inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such event tends to establish that the termination was inadvertent sec_1_1362-4 of the income_tax regulations provides that the plr-112266-07 conclusion based solely on the facts submitted and representations made we conclude that under sec_1362 x will be treated as if it were an s_corporation from date2 and x’s s_corporation_election was terminated on date2 and that this termination was inadvertent within the meaning of sec_1362 thereafter provided that x’s s_corporation_election on date1 was valid and was not terminated under sec_1362 for reasons other than the events described above on date2 accordingly all of the shareholders of x in determining their respective income_tax liabilities for the period beginning date2 and thereafter must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as expressly set forth above we express or imply no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x was eligible to make the s_corporation_election or whether x otherwise qualifies as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely james a quinn senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
